Title: John Adams to John Quincy Adams, 30 May 1781
From: Adams, John
To: Adams, John Quincy


     
      My dear John
      Amsterdam May 30. 1781
     
     If there are any extraordinary Productions of Nature or Art, exhibited, at the Fair of Leyden, write me an Account and a description of them, and insert them in your Journal.
     There were so many Rarities, at the Fair of Amsterdam, that I think these Fairs worth seeing. A Youth may store his Mind with many new Ideas, and with many usefull Reflections by attending to these Things. To open your Views and enlarge your Ideas of Nature, you ought not to neglect any innocent Opportunity.
     
      J. Adams
     
    